DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on 09/20/2021 has been entered.  Claims 1, 3-6 and 13-15 are amended.  Claims 2, 7 and 8 have been cancelled.  Claims 1, 3-6, and 9-19 are currently pending.
	With regard to the Drawing objection, the rejections under 35 USC 112(b) and the rejections under 35 USC 101, the claim amendments or cancellations have overcome the objections and rejections.
	All references relied upon and not cited in any Form 892 may be found in precious 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments (Remarks dated 09/20/2021) with respect to the prior art rejections of the pending claims have been fully considered but are considered moot.  Independent claim 1 has been amended to include subject matter and limitations that were not presented in the original claims examiner.  Thus the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.
	Applicant argues that absent the non-integral pads, the carrier pieces taught by Turek have substantially vertical lingual surfaces behind the user’s teeth, thus Turek teaches away 
	Examiner respectfully submits that this argument is not persuasive.  The rear surfaces to which Applicant appears to be referring are not lingual surfaces but buccal (of, relating to, or near the cheek, merriamwebster.com).  As seen in annotated Fig. 2 below of Turek, these surfaces have curvature and are therefore not substantially vertical.  

    PNG
    media_image1.png
    369
    570
    media_image1.png
    Greyscale

Further, these surfaces are not lingual surfaces.  Lingual is defined as relating to or being the surface of tooth next to the tongue (merriamwebster.com) and the rear surface to which it appears the Applicant is referring is not the surface next to the tongue/lingual surface.  As indicated in the Office action dated 05/19/2021 pages 10-11, the pads are devoid of any sharp edges or protrusions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10-13, 15, 16, 18 and 19  is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Turek (US 2014/0332011).

	Regarding claim 1, Turek discloses an oral appliance (Fig. 2) comprising an upper guard 10, 23 (upper carrier base 10, [0057] and upper pad 23, [0058]) and a lower guard 11, 22 (lower carrier base 11, [0057] and lower pad 22, [0058]), wherein the upper guard 10, 23 has an integral lower surface (integral is defined as formed as a unit with another part, merriamwebster.com; the lower surface is formed as a unit with the upper guard and is thus integral; see annotated Fig. 2 below)

    PNG
    media_image2.png
    502
    680
    media_image2.png
    Greyscale

that is ramped with a descending slope from a posterior end of the upper guard to an anterior end of the upper guard (see annotated Fig. 2 above; the upper pad 23 and lower pad 22 are biased inwardly by their respective springs, [0066]); and is devoid of any lingual surface that is substantially vertical (see annotated Fig. 2 above where the lower surface of the upper guard [upper carrier base 10 and upper pad 23] is devoid of any lingual surface that is substantially vertical; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]) wherein the lower guard has an integral upper surface (integral is defined as formed as a unit with another part, merriamwebster.com; the upper surface is formed as a unit with the lower guard and is thus integral; see annotated Fig. 2 above) that is ramped with an ascending slope from a posterior end of the lower guard to an anterior end of the lower .
	Regarding claim 3, Turek discloses the lower surface of the upper guard 10, 23 is configured to be devoid of any surface that is substantially parallel to a lingual surface of a user's front upper teeth (see annotated Fig. 2 above where upper guard [upper carrier base 10 and upper pad 23] is devoid of any surface that is substantially parallel to a lingual surface of a user’s front upper teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]); and the upper surface of the lower guard 11, 22 is configured to be devoid of any surface that is substantially parallel to a lingual surface of a user's front lower teeth (see annotated Fig. 2 above where lower guard [lower carrier base 11 and lower pad 22] is devoid of any surface that is substantially parallel to a lingual surface of a user’s front lower 
	Regarding claim 4, Turek discloses the descending and ascending ramped configuration of the upper 10, 23 and lower guards 11, 22 acts to guide a user's tongue 32 away from any lingual surfaces of a user’s teeth (see annotated Fig. 2 above; the tongue is held between the upper pad 23 and lower pad 22, [0066]; also Turek discloses the claimed descending and ascending ramped configuration of the upper [10, 23] and lower guards [11, 22], as described above with regard to claim 1, so it is implicit that the structure is capable of guiding a user’s tongue away from their lingual surfaces).
	Regarding claim 5, Turek discloses the descending and ascending ramped configuration of the upper 10, 23 and lower guards 11, 22 acts to guide a user's tongue 32 to extend between a user’s upper and lower front teeth (see annotated Fig. 2 above; the tongue is held between the upper pad 23 and lower pad 22, [0066]; also Turek discloses the claimed descending and ascending ramped configuration of the upper [10, 23] and lower guards [11, 22], as described above with regard to claim 1, so it is implicit that the structure is capable of guiding a user’s tongue to extend between the upper and lower front teeth).
Regarding claim 10, Turek discloses the upper guard 10, 23 and the lower guard 11, 22 are attached at one or more locations at their respective posterior ends ([0057]; see annotated Fig. 1 below)

    PNG
    media_image3.png
    492
    659
    media_image3.png
    Greyscale


	Regarding claim 12, Turek discloses the upper guard 10, 23 (upper carrier base 10 and upper pad 23) has a recess formed in the upper surface configured to receive a user's upper teeth ([0057]); and the lower guard 11, 22 (lower carrier base 11 and lower pad 22) has a recess formed in the lower surface configured to receive the user's lower teeth ([0057]).
	Regarding claim 13, Turek discloses the lower surface of the upper guard 10,23 is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user's upper teeth (see annotated Fig. 2 above where the lower surface of the upper guard [upper carrier base 10 and upper pad 23] is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user’s upper teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]), and the upper surface of the lower guard is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user's lower teeth (see annotated Fig. 2 above where the upper surface of the lower guard [lower carrier base 11 and lower pad 22] is configured without a surface substantially parallel to a lingual surface of the recess configured to receive a user’s lower teeth; the surfaces of the pads should be very smooth, without any sharp edges or protrusions, [0062]), whereby the oral appliance is configured to provide no surface against which the user's tongue can thrust (see annotated Fig. 1 above; [0062]; also as the structural limitations of the claim are disclosed by Turek, as described above, it follows that Turek discloses whereby the oral appliance provides no surface against which the user’s tongue can thrust).

	Regarding claim 16, Turek discloses the method further comprises using the oral -23-12347-001 US1 appliance during sleep ([0001], [0006], [0033]).
Regarding claim 18, Turek discloses the disorder is a sleep disorder [0033].
	Regarding claim 19, Turek discloses the disorder is sleep apnea [0033].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek (US 2014/0332011) in view of Halstrom (US 5868138).  
Regarding claim 6, Turek discloses the invention as described above but fails to disclose the upper guard and/or the lower guard comprise risers configured to be located above a user's 
Halstrom teaches an analogous oral appliance 20 (dental appliance 20, Fig. 4) having an analogous upper guard 28 (upper bite block 28, col. 5 lines 37-45) and an analogous lower guard 32 (lower bite block 32) and the upper and/or lower guard 28, 32 comprise risers 38 (moulded bite pads 38, col. 5, lines 47-51) configured to be located above a user's molars (Fig. 6)  that keep a user's teeth from fully occluding (bite pads 38 [risers 38] provide a stop to the closure of the jaw, col. 5, lines 47-51), thereby forming a gap between a user's upper and lower front teeth (Fig. 6).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide risers to the upper guard (upper carrier base 10, upper pad 23) and/or the lower guard (lower carrier base 11, lower pad 22), of Turek  that are configured to be located above a user’s molars and that keep a user’s teeth from fully occluding, thereby forming a gap between a user’s upper and lower front teeth as taught by Halstrom, for the purpose of providing support to the temporomandibular joint and associated ligaments and muscles (col. 7, lines 58-64).
Regarding claim 14, Turek discloses the invention as described above but fails to  disclose the lower surface of the upper guard below a portion of the recess configured to receive the user's upper molars has a riser configured to prevent full occlusion by the user; and/or the upper surface of the lower guard above a portion of the recess configured to receive the user's lower molars has a riser to prevent full occlusion by the user.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the lower surface of the upper guard (upper base carrier 10, upper pad 23) below a portion of the recess configured to receive the user's upper molars of Turek with a riser and/or to provide the upper surface of the lower guard (lower base carrier 11, lower pad 22) above a portion of the recess configured to receive the user’s lower molars  of Turek with a riser, as taught by Halstrom, for the purpose of providing support to the temporomandibular joint and associated ligaments and muscles (col. 7, lines 58-64).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek (US 2014/0332011) .  
Regarding claim 9, Turek discloses the invention as described above.  Although Turek discloses the upper guard 10,23 is a separate and detached structure from the lower guard 11,22 (see figs. 1-2, as there are full gaps and spacing between the bottom surface of the upper guard and the top surface of the lower guard), Turek further discloses the upper and lower guard are (upper and lower carriers 10, 11 [part of upper and lower guards] are biased towards 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to entirely detach the upper guard  10, 23 and lower guard 11, 22 from each other as it follows that elastics 16 could be removed so that the upper and lower guards are entirely detached from each other for the purpose of changing the tensioning of the elastics by applying a new set of elastics.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turek in view of McDonald (US 3871370).
Regarding claim 17, Turek discloses the invention as described above and further discloses a method for assisting the tongue to adopt a desired position in the mouth of the user, including the steps of providing an oral device (oral appliance) including a region shaped and textured so that the tongue tends to remain in contact therewith, the region being positioned so that the tongue tends to remain in the desired position when the user is asleep [0011], but does not explicitly disclose the method for treating disorders associated with improper tongue positioning where the disorder is tongue thrusting.  
McDonald discloses a method for treating or preventing disorders associated with improper tongue positioning (col. 1, line 52 to col. 2, line 22), wherein the method comprises using an analogous oral appliance  10 (molded body 10, col. 2, lines 46-57) to claim 1 having an analogous lower guard (Fig. 5) with upper surface 15 (upper surface 15, col. 3, lines 20-34) wherein the disorder is tongue thrusting (col. 4, lines 17-48)
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/G.M./ Examiner, Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786